
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19


Separation Agreement and General Release


    1.  Agreement.  This Separation Agreement and General Release ("Agreement")
is entered into by and between Iomega Corporation, a Delaware corporation with
its principal headquarters in Roy, Utah, on behalf of itself and each of its
subsidiaries ("Iomega" or the "Company"), and Mark E. Lucas ("Employee") for the
purpose of amicably concluding their employment relationship. By entering into
this agreement neither party admits any deficiency, wrongdoing or liability,
expressly or by implication.

    2.  Termination of Employment  

    (a) Employee's last regular working day at Iomega was July 6, 2000. The
effective date of Employee's termination of employment with Iomega is August 1,
2000 (the "Termination Date"). As of the Termination Date, all payments and
benefits which Employee is or would be entitled to receive (other than amounts
then accrued and owing) shall cease at that time, subject to COBRA conversion
rights and except as set forth herein.

    (b) Iomega shall pay to Employee all PTO (personal time off) days accrued
and owing through August 1, 2000.

    (c) Iomega will send to Employee security deposit of $500.00 held by the
landlord of Employee's apartment in American Towers, Salt lake City, if and when
Iomega receives such security deposit.

    (d) Employee acknowledges and agrees that under the terms of any outstanding
stock option agreement(s) between employee and Iomega, the vesting of any
options to purchase company stock granted to employee will cease as of July 6,
2000 and employee has a period of three months following the Termination Date
within which to exercise any vested options. Any options not exercised within
said three-month period shall expire and thereafter not be exercisable.

    3.  Separation Consideration.  In consideration for the release by employee
set forth herein, Iomega hereby agrees as follows:

    (a) Iomega will pay to Employee the sum of $130,000.00, which is the
equivalent of Employee's salary for a six-month period. Iomega will pay Employee
this sum of $130,000.00 over a six-month period on Iomega's regular payroll
schedule beginning August 1, 2000.

    (b) Iomega will pay to employee the sum of $40,000.00 in a lump sum for all
amounts that could be alleged as a bonus payment for Employee. Said amount will
be paid within thirty days after the end of the revocation period referenced in
paragraph 23 herein.

    (c) Iomega shall pay to Crenshaw and Associates a total amount not to exceed
$65,000.00 for outplacement services for Employee within forty-five days of
receipt of such services.

    (d) Iomega shall allow Employee to pay off the Promissory Note dated
April 19, 2000 in the amount of $300,000.00 upon the earlier of (i) April 19,
2001, or (ii) the sale of the premises securing the Trust Deed and Assignment of
Rents effective as of April 24, 2000.

    (e) Employee shall retain his laptop computer.

    (f)  Employee shall transfer his cell phone account to his own personal
account on or before September 1, 2000.

    (g) Iomega shall provide for Employee's extension of 4405 to be forwarded to
a telephone number identified by Employee through August 31, 2000.

    (h) Iomega has arranged for a third party to transport Employee's household
goods and one vehicle from Employee's American Towers apartment in Salt Lake
City to Connecticut, and Iomega will pay the third party directly for such
services.

--------------------------------------------------------------------------------

    (i)  All sums paid to Employee are taxable compensation to Employee and
subject to withholding requirements.

    (j)  Employee understands and acknowledges that Employee will not be
entitled to receive from Iomega any other severance or termination allowance or
any other compensation or payment, except as described in this Agreement.

    (k) Employee agrees that if employee becomes re-employed with Iomega or is
assigned to Iomega as a temporary or contract Employee while Employee is
receiving Separation Pay pursuant to this Agreement, Employee shall waive any
remaining Separation Pay and any remaining Separation Pay shall be discontinued
without affecting any other terms of the Agreement.

    (l)  All of the above items in paragraph 3 hereof constitute Separation
Consideration.

    4.  Benefit Participation.  Except as may be expressly provided in Section 2
above, Employee will be entitled to participate through the Termination Date in
all employee benefit programs and policies generally available to Iomega
employees and in which Employee is eligible to participate, including stock
option vesting, health insurance, and Iomega's 401(k) plan (if applicable), as
allowed by law. Employee may elect optional health insurance continuation under
COBRA following the Termination Date at Employee's expense. Procedures for
electing to continue such benefits will be provided to Employee separate from
this Agreement by the Human Resources Department.

    5.  Release of All Claims.  Employee acknowledges that the payments and
benefits described in this Agreement exceed any amount to which Employee would
be entitled under Iomega's standard policies, procedures and benefits program.
In consideration for entering into this Agreement and for the payments and other
promises by Iomega stated herein, Employee for himself and on behalf of
Employee's heirs, agents, successors, assigns and all affiliated persons, both
past and present, waives all claims against and releases, waives, acquits and
forever discharges Iomega and its officers, directors, shareholders, agents,
employees, representatives, and all parent, subsidiary and affiliated companies,
together with their employees, officers, directors and shareholders, and all of
Iomega's predecessors and successors (hereinafter referred to as "Released
Parties"), from any and all liabilities, claims, actions, causes of action,
injuries, wages and compensation and/or damages of any kind and character,
including, without limitation, all claims by Employee for wages, salary,
bonuses, commissions, vacation pay, Separation Pay, reimbursement for expenses,
attorneys' fees and costs (except for workers' compensation insurance benefits),
and from all claims based upon matters relating in any way to Employee's
employment, conditions of employment and/or termination of employment with
Iomega, whether known or unknown, suspected or unsuspected, up to and including
the date on which Employee signs this Agreement. This waiver and release
includes but is not limited to a release of all wrongful termination claims, all
claims under state and federal discrimination laws, including, but not limited
to, the Age Discrimination in Employment Act, Title VII of the Civil Rights Act,
Americans with Disabilities Act, California Fair Employment and Housing Act and
any other federal or state discrimination laws. Notwithstanding the foregoing,
nothing in this Agreement shall be construed as a waiver or release of rights to
enforce the provisions of this Agreement.

    THIS MEANS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE WILL HAVE WAIVED ANY
RIGHT TO BRING A LAWSUIT, CLAIM OR ACTION AGAINST IOMEGA BASED ON ANY ACTIONS
TAKEN UP TO THE DATE AND TIME OF SIGNING THIS AGREEMENT, AND WILL HAVE RELEASED
IOMEGA FROM ANY AND ALL CLAIMS OF ANY NATURE RELATING TO EMPLOYEE'S EMPLOYMENT,
ARISING UP TO THE DATE AND TIME OF SIGNING THIS AGREEMENT.

    The parties acknowledge that this is a full and final release, and that
Employee intends and expressly agrees that it shall be effective as a bar to
each and every claim, demand and cause of action the employee has against Iomega
as of the date of this Agreement.

    6.  No Admission of Fault.  It is expressly understood and agreed by
Employee that the payments and considerations made by Iomega are in full accord
and satisfaction and in compromise of disputed claims, and are not admissions of
any liability, which admissions are expressly denied, and that there is

--------------------------------------------------------------------------------

no understanding or agreement between the parties to the Agreement for any
future consideration or payment whatsoever, except as provided by this
Agreement.

    7.  No Filing or Maintaining Suits or Claims.  Employee has not filed any
claim or suit against Iomega or the Released Parties, in any state or federal
court or with any governmental agency or tribunal. At no time after the
execution of this Agreement will Employee file or maintain, or cause or
knowingly permit the filing or maintenance in any state or federal court, or
before any local, state or federal administrative agency, or any tribunal, any
charge, claim or action of any kind, nature or character against Iomega arising
out of the matters released in Section 4 above, except for an action to enforce
the provisions of this Agreement. Employee further agrees not to initiate,
assist, support, join, participate in, encourage, or actively cooperate in the
pursuit of any employment-related legal claims against Iomega, its subsidiaries
and related entities, or their respective officers, directors, employees or
agents, whether the claims are brought on Employee's own behalf or on behalf of
any other person or entity. Nothing in this Section 7 will preclude Employee or
Iomega from testifying truthfully in any legal proceeding pursuant to subpoena
or other legal process. In the event Employee does bring any lawsuit or action
against Iomega, its officers, directors, shareholders, agents, employees,
representatives, parent, subsidiary or affiliated companies or any of their
employees, officers, directors and shareholders, Employee agrees and represents
that he will first return all amounts paid to him by Iomega since the
Termination Date of his employment.

    8.  Return of Documents.  Employee has returned to Iomega all documents,
records and materials, relating to Iomega's business, whether stored
electronically or in written or printed form, or otherwise, including but not
limited to records, notes, memoranda, computer storage media, drawings, reports,
files, software materials, notebooks, rolodex files, telephone lists, computer
or data processing disks and tapes, marketing plans, financial plans and
studies, customer lists, names of business contacts, policies and procedures,
and any materials prepared, compiled or acquired by Employee relating to any
aspect of Iomega or its business, products, plans or proposals and all copies
thereof, in Employee's or related party's possession, custody or control,
whether prepared by Employee or others. Related parties shall include each
person or entity associated with or related to Employee at the time of the
termination of Employee's employment with Iomega. Employee also agrees to
participate in an exit interview upon the termination of Employee's employment
with Iomega.

    9.  Non-Disclosure.  Employee acknowledges his or her obligations, both
during and after the term of Employee's employment with Iomega, under a
non-disclosure agreement previously entered into between Employee and Iomega
(copy attached as Attachment "A"). Any breach of Employee's non-disclosure
obligations to Iomega shall, in addition to all other remedies available to
Iomega, result in the immediate release of Iomega from any obligations it would
otherwise have to provide further payments or benefits under this Agreement.
Employee expressly acknowledges that Iomega is prepared to vigorously enforce
these promises, and that violation of this provision could result in the
assessment of damages and other legal remedies against Employee and any of
Employee's subsequent employers. Any breach by Employee of this provision shall
result in the immediate release of Iomega from any obligations it may have to
provide further payments, option vesting or benefits under this Agreement, or
any agreement referenced herein, except as may be required by applicable law.

    10.  Employment Inventions.  Employee acknowledges that certain innovations,
products and processes invented or discovered by Employee during Employee's
employment with Iomega are the property of Iomega and have been assigned to
Iomega under an agreement attached hereto. Any breach of Employee's obligations
to Iomega with respect to the assignment of inventions shall, in addition to all
other remedies available to Iomega, result in the immediate release of Iomega
from any obligations it would otherwise have to provide further payments or
benefits under this Agreement.

    11.  Non-Disparagement.  During and after the term of Employee's employment
with Iomega, Employee agrees not to disparage, orally or in writing, Iomega, its
officers, employees, management, operations, products, designs, or any other
aspects of Iomega's affairs to any third person or entity. Iomega agrees that
its officers shall not disparage Employee, orally or in writing. Employee shall
direct all references for Employee to the Vice President of Human Resources.

--------------------------------------------------------------------------------

    12.  Non-Solicitation of Employees.  Employee agrees that for one year
following Employee's termination of employment with Iomega, Employee shall not,
directly or indirectly, in any capacity (including but not limited to, as an
individual, a sole proprietor, a member of a partnership, a stockholder,
investor, officer, or director of a corporation, an employee, agent, associate,
or consultant of any person, firm or corporation or other entity) hire any
person from, attempt to hire any person from, or solicit, induce, persuade, or
otherwise cause any person to leave his or her employment with Iomega. Any
breach of Employee's obligations under this paragraph shall, in addition to all
other remedies available to Iomega, result in the immediate release of Iomega
from any obligations it would otherwise have to provide further payments or
benefits under this Agreement.

    13.  Non-Solicitation of Customers.  Employee agrees that for one year
following Employee's termination of employment with Iomega, Employee shall not,
directly or indirectly, in any capacity, solicit the business of any customer of
Iomega or attempt to induce any customer of Iomega to cease or reduce its
business with Iomega; provided that following the termination of Employee's
employment with Company he or she may solicit a customer of Iomega to purchase
goods or services that do not compete directly or indirectly with those then
offered by Iomega. Any breach of Employee's obligations under this paragraph
shall, in addition to all other remedies available to Iomega, result in the
immediate release of Iomega from any obligations it would otherwise have to
provide further payments or benefits under this Agreement.

    14.  Specific Performance; Injunctive Relief.  The parties recognize that
irreparable injury to Iomega will result from a material breach of the
Assignment of Inventions, Non-Disclosure, Non-Disparagement, Non-Solicitation,
or of this Agreement, and that monetary damages will be inadequate to rectify
such injury. Accordingly, Iomega shall be entitled to one or more preliminary or
permanent orders: (i) restraining or enjoining any act which would constitute a
material breach of paragraphs 9, 10,11,12 and 13 of this Agreement, and
(ii) compelling the performance of any obligation which, if not performed, would
constitute a material breach of paragraphs 9, 10, 11, 12 and 13 of this
Agreement.

    15.  Parties Bear Own Costs.  As further mutual consideration for this
Agreement, the parties agree that each party shall bear the cost of, and shall
be responsible for, its own attorneys' and accountants' fees and costs, if any,
in connection with the negotiation and execution of this Agreement.

    16.  Agreement is Confidential.  Employee further agrees that the terms and
conditions of this Agreement are strictly confidential and shall not be
discussed with, disclosed or revealed to any other persons, whether within or
outside Iomega, except professional advisors with whom Employee may consult
regarding this Agreement and Employee's immediate family members, unless
disclosure is compelled by subpoena or other legal process or as otherwise
required by law. Any breach by Employee of this provision shall immediately
release Iomega from any obligations it may have to provide further payments or
benefits under this Agreement, except as may be required by applicable law.

    17.  Insider Status.  Following the full execution of this Agreement
(i) Employee shall not be designated an executive officer insider under Iomega's
insider trading policy, and (ii) Iomega shall promptly revise its designations
of executive officers subject to Section 16 of the Securities Exchange Act of
1934 to delete any reference to Employee and take such further actions as may be
required to give full effect to this provision. Notwithstanding the foregoing,
Employee shall, from and after full execution of this Agreement, assume full
responsibility for compliance with all applicable obligations (including, but
not limited to, all applicable reporting obligations) under the Securities
Exchange Act of 1934, as amended, and all regulations thereunder, and any other
applicable federal and state securities laws. Necessary SEC filings will still
be made.

    18.  Entire Agreement.  This Agreement and any exhibits thereto constitute
the entire understanding of the parties with respect to the subject hereof.
Employee warrants that he: (a) has read and fully understands this Agreement and
any exhibits thereto; (b) has had the opportunity to consult with legal counsel
of his or her own choosing and have the terms of this Agreement fully explained;
(c) is not executing this Agreement in reliance on any promises, representations
or

--------------------------------------------------------------------------------

inducements other than those contained herein; and (d) is executing this
Agreement voluntarily, free of any duress or coercion.

    19.  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

    20.  Governing Law.  This Agreement shall be interpreted, construed and
governed in accordance with the laws of the State of Utah, without giving effect
to the choice of law rules thereof.

    21.  Company's Successors.  Any successor to Iomega (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of Iomega's business and/or assets
shall assume the obligations of Iomega under this Agreement and agree expressly
to perform Iomega's obligations under this Agreement in the same manner and to
the same extent as Iomega would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
"Company" shall include any successor to Iomega's business and/or assets which
executes and delivers the assumption agreement described in this subsection or
which becomes bound by the terms of this Agreement by operation of law.

    22.  Employee's Successors.  The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

    23.  Acceptance and Revocation.  Employee understands and agrees that
Employee shall have twenty-one (21) days from Employee's receipt of this
Agreement in which to consider it and review it with counsel of Employee's
choosing. To effectively accept this Agreement, Employee must date, sign and
return two originals of this Agreement to Iomega's Vice President of Human
Resources, Charlotte L. Miller, 1821 West Iomega Way, Roy, Utah 84067. After
signing this Agreement, Employee shall have seven (7) days within which to
revoke this Agreement in its entirety. If Employee fails to sign this Agreement
or if Employee revokes this Agreement, Employee will not be entitled to the
Separation Pay set forth in paragraph 3 above, and this Agreement will be
ineffective and void. In order to revoke this Agreement, Employee must deliver
or cause to be delivered within the aforementioned seven (7) day period written
notice of revocation to Iomega at the following address:

1821 West Iomega Way
Roy, Utah 84067
Attn: Charlotte L. Miller, Vice President of Human Resources

    In order to be effective, Employee's written notice of revocation must be
received by Iomega at the above address no later than 5:00 p.m. on the seventh
calendar day following the signing of this Agreement by Employee. If Employee
does not revoke, the eighth (8th) day after Employee's acceptance shall be the
"effective date" of this Agreement. EMPLOYEE SHALL NOT BE ENTITLED TO ANY
BENEFITS UNDER THIS AGREEMENT UNLESS AND UNTIL THE AGREEMENT REVOCATION PERIOD
HAS EXPIRED.

--------------------------------------------------------------------------------

    I understand this document and have been given ample opportunity to consult
with someone whose opinion I trust before signing it. By my signature, I agree
to the terms set forth above.


Dated:  8-4-00
 
 
 
/s/ M. E. LUCAS   

--------------------------------------------------------------------------------

Mark E. Lucas
 
 
 
 
IOMEGA CORPORATION
Dated:  8-4-00
 
By:
 
/s/ CHARLOTTE L. MILLER   

--------------------------------------------------------------------------------

Charlotte L. Miller,
Vice President of Human Resources

--------------------------------------------------------------------------------



QuickLinks


Separation Agreement and General Release
